Title: To George Washington from Daniel of St. Thomas Jenifer, 15 April 1788
From: Jenifer, Daniel of St. Thomas
To: 



My dear Sir
Annapolis Apl 15. 1788

It affords me great pleasure to have it in my power to inform you that our Elections are now over, & in general in favor of the New Constitution. But three Counties in the State have chosen Members Antifederal to wit Ann Arundel Baltimore & Harford & the Elections of these three will be controverted as to these Members to wit Mr Saml Chase for Ann Arundel on Account of being a Non resident. the same objection to Mr Paca & Luther Martin in Harford. Baltimore a Double return 4 for & 4 against the Constitution—Tho’ I am opinion when the ultimate decision happens that Mr Paca will vote for the proposed plan as it stands—& recommend amendments—rather than risque a new Convention. With my respectful Compliments to your

Lady and Family I am as much as I can be Dear Sir Your most Affectionate & obedt Servt

Dan. of St Thos Jenifer

